UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio September 30, 2012 (Unaudited) Common Stocks99.6% Shares Value ($) Automobiles & Components1.9% Delphi Automotive 5,010 155,310 General Motors 4,851 a,b 110,360 Johnson Controls 10,750 294,550 Banks8.2% Comerica 8,900 276,345 Fifth Third Bancorp 14,250 221,018 PNC Financial Services Group 4,400 277,640 SunTrust Banks 5,220 147,569 U.S. Bancorp 15,610 535,423 Wells Fargo & Co. 27,260 941,288 Capital Goods6.5% Eaton 7,600 a 359,176 General Electric 52,310 1,187,960 Honeywell International 5,710 341,172 Consumer Durables & Apparel3.0% Newell Rubbermaid 18,190 347,247 Pulte Group 8,970 b 139,035 PVH 2,180 204,310 Toll Brothers 5,840 b 194,063 Consumer Services1.8% Carnival 11,650 424,526 International Game Technology 8,540 111,789 Diversified Financials11.6% Ameriprise Financial 6,040 342,408 Capital One Financial 5,470 311,845 Citigroup 11,676 382,039 Discover Financial Services 3,720 147,796 Franklin Resources 1,530 191,357 Goldman Sachs Group 3,270 371,734 Invesco 5,900 147,441 JPMorgan Chase & Co. 18,850 763,048 Moody's 9,520 420,498 NASDAQ OMX Group 4,580 106,691 TD Ameritrade Holding 12,450 191,356 Energy12.4% Anadarko Petroleum 2,774 193,958 Cameron International 10,330 b 579,203 EOG Resources 4,991 559,242 Hess 4,510 242,277 Marathon Petroleum 2,820 153,944 Occidental Petroleum 10,100 869,206 Phillips 66 4,780 221,649 Schlumberger 4,020 290,767 Valero Energy 15,700 497,376 Exchange-Traded Funds.6% iShares Russell 1000 Value Index Fund 2,480 Food & Staples Retailing.8% CVS Caremark 4,530 Food, Beverage & Tobacco6.1% Coca-Cola Enterprises 7,030 219,828 ConAgra Foods 13,390 369,430 Dean Foods 12,640 b 206,664 Kraft Foods Group 1,620 b 72,333 Kraft Foods, Cl. A 10,150 419,702 PepsiCo 6,730 476,282 Health Care Equipment & Services3.5% Baxter International 5,740 345,892 Cigna 4,970 234,435 Humana 3,010 211,151 McKesson 2,650 227,979 Household & Personal Products1.0% Energizer Holdings 3,760 Insurance6.5% American International Group 6,590 b 216,086 Aon 5,120 267,725 Chubb 5,230 398,944 Marsh & McLennan 12,140 411,910 MetLife 10,710 369,067 Prudential Financial 4,420 240,934 Materials4.0% Celanese, Ser. A 3,490 132,306 Eastman Chemical 2,500 142,525 International Paper 8,330 302,546 LyondellBasell Industries, Cl. A 5,720 295,495 Mosaic 2,320 133,655 Packaging Corp. of America 4,190 152,097 Media7.8% News, Cl. A 26,710 655,196 Omnicom Group 5,550 286,158 Time Warner 8,023 363,683 Viacom, Cl. B 6,860 367,627 Walt Disney 11,250 588,150 Pharmaceuticals, Biotech & Life Sciences10.9% Eli Lilly & Co. 2,940 139,385 Johnson & Johnson 9,120 628,459 Merck & Co. 18,350 827,585 Mylan 5,880 b 143,472 Pfizer 50,980 1,266,853 Thermo Fisher Scientific 2,590 152,370 Retailing1.5% American Eagle Outfitters 8,150 171,802 Macy's 7,340 276,131 Semiconductors & Semiconductor Equipment.9% Texas Instruments 9,610 Software & Services2.2% Google, Cl. A 213 b 160,709 Oracle 15,080 474,869 Technology Hardware & Equipment6.3% Cisco Systems 24,140 460,833 Corning 10,130 133,210 EMC 10,460 b 285,244 QUALCOMM 10,240 639,898 SanDisk 7,360 b 319,645 Transportation1.6% FedEx 4,000 338,480 Union Pacific 1,170 138,879 Utilities.5% NRG Energy 6,950 a Total Common Stocks (cost $26,935,156) Investment of Cash Collateral for Securities Loaned1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $558,188) 558,188 c Total Investments (cost $27,493,344) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $543,095 and the value of the collateral held by the fund was $558,188. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $2,075,382 of which $3,245,997 related to appreciated investment securities and $1,170,615 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 12.4 Diversified Financials 11.6 Pharmaceuticals, Biotech & Life Sciences 10.9 Banks 8.2 Media 7.8 Capital Goods 6.5 Insurance 6.5 Technology Hardware & Equipment 6.3 Food, Beverage & Tobacco 6.1 Materials 4.0 Health Care Equipment & Services 3.5 Consumer Durables & Apparel 3.0 Software & Services 2.2 Automobiles & Components 1.9 Money Market Investment 1.9 Consumer Services 1.8 Transportation 1.6 Retailing 1.5 Household & Personal Products 1.0 Semiconductors & Semiconductor Equipment .9 Food & Staples Retailing .8 Exchange-Traded Funds .6 Utilities .5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 28,831,532 - - Exchange-Traded Funds 179,006 - - Mutual Funds 558,188 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Midcap Stock Portfolio September 30, 2012 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components1.6% Thor Industries 65,700 Banks3.8% Associated Banc-Corp 139,200 1,833,264 Cathay General Bancorp 52,800 911,328 Comerica 12,200 378,810 Huntington Bancshares 35,900 247,710 Regions Financial 79,700 574,637 Webster Financial 52,300 1,239,510 Zions Bancorporation 16,100 332,545 Capital Goods10.2% Aecom Technology 56,200 a 1,189,192 Alliant Techsystems 28,900 1,448,179 Chicago Bridge & Iron & Co. 18,200 693,238 Gardner Denver 14,000 845,740 Granite Construction 37,400 1,074,128 IDEX 41,000 1,712,570 ITT 60,300 1,215,045 KBR 23,600 703,752 Lennox International 43,800 2,118,168 Lincoln Electric Holdings 50,700 1,979,835 Textron 23,700 620,229 Timken 28,700 1,066,492 WABCO Holdings 1,200 a 69,204 Commercial & Professional Services2.3% Deluxe 64,300 1,965,008 Herman Miller 67,100 1,304,424 Consumer Durables & Apparel1.5% Carter's 40,300 a Consumer Services4.3% Bally Technologies 31,200 a 1,540,968 Bob Evans Farms 50,900 1,991,717 H&R Block 86,100 1,492,113 ITT Educational Services 8,800 a,b 283,624 Penn National Gaming 16,600 a 715,460 Wyndham Worldwide 4,800 251,904 Diversified Financials4.5% American Capital 45,900 a 520,506 Discover Financial Services 16,700 663,491 Greenhill & Co. 21,700 b 1,122,975 Moody's 3,900 172,263 NASDAQ OMX Group 32,600 759,417 SEI Investments 87,000 1,866,150 Waddell & Reed Financial, Cl. A 44,500 1,458,265 Energy8.2% Denbury Resources 24,400 a 394,304 Helix Energy Solutions Group 90,900 a 1,660,743 HollyFrontier 54,000 2,228,580 Kosmos Energy 66,100 a 752,879 Marathon Petroleum 11,700 638,703 Murphy Oil 14,500 778,505 Oceaneering International 28,700 1,585,675 Plains Exploration & Production 26,700 a 1,000,449 Tesoro 32,300 1,353,370 Tidewater 30,100 1,460,753 Food, Beverage & Tobacco2.1% Smithfield Foods 49,600 a 974,640 Universal 40,900 b 2,082,628 Health Care Equipment & Services6.5% Hill-Rom Holdings 58,100 1,688,386 Humana 16,500 1,157,475 ResMed 68,500 2,772,195 Thoratec 55,100 a 1,906,460 Universal Health Services, Cl. B 41,300 1,888,649 Household & Personal Products2.5% Church & Dwight 33,400 1,803,266 Energizer Holdings 18,100 1,350,441 Nu Skin Enterprises, Cl. A 10,500 407,715 Insurance4.4% Assurant 20,800 775,840 Everest Re Group 12,200 1,304,912 Lincoln National 13,000 314,470 Protective Life 32,300 846,583 Reinsurance Group of America 40,600 2,349,522 StanCorp Financial Group 25,600 799,744 Materials4.5% Domtar 19,500 1,526,655 Huntsman 16,000 238,880 Minerals Technologies 30,400 2,156,272 NewMarket 8,620 2,124,658 Steel Dynamics 37,800 424,494 Media1.5% Scholastic 36,100 1,147,258 Valassis Communications 43,100 a,b 1,064,139 Pharmaceuticals, Biotech & Life Sciences5.3% Agilent Technologies 20,100 772,845 Charles River Laboratories International 31,500 a 1,247,400 Mettler-Toledo International 14,400 a 2,458,656 Techne 13,200 949,608 United Therapeutics 14,900 a 832,612 Warner Chilcott, Cl. A 100,100 1,351,350 Real Estate8.2% BRE Properties 25,400 c 1,191,006 CBL & Associates Properties 82,700 c 1,764,818 Hospitality Properties Trust 58,500 c 1,391,130 Kimco Realty 10,700 c 216,889 Liberty Property Trust 33,500 c 1,214,040 Macerich 5,847 c 334,624 Mack-Cali Realty 71,600 c 1,904,560 National Retail Properties 38,800 b,c 1,183,400 Rayonier 54,650 c 2,678,397 Retailing6.0% Aaron's 40,900 1,137,429 Advance Auto Parts 11,500 787,060 ANN 31,300 a 1,180,949 Best Buy 20,100 b 345,519 Big Lots 1,900 a 56,202 Dillard's, Cl. A 12,800 925,696 GameStop, Cl. A 30,900 b 648,900 O'Reilly Automotive 12,400 a 1,036,888 PetSmart 33,900 2,338,422 Williams-Sonoma 5,500 241,835 Semiconductors & Semiconductor Equipment1.7% LSI 111,400 a 769,774 Silicon Laboratories 48,000 a 1,764,480 Software & Services9.1% Acxiom 49,900 a 911,673 CA 75,700 1,950,411 Cadence Design Systems 152,900 a 1,967,058 DST Systems 36,144 2,044,305 FactSet Research Systems 11,500 b 1,108,830 Fair Isaac 34,500 1,526,970 Intuit 11,200 659,456 Lender Processing Services 21,600 602,424 Synopsys 56,200 a 1,855,724 Total System Services 20,900 495,330 Technology Hardware & Equipment4.6% Brocade Communications Systems 97,100 a 574,346 Diebold 34,300 1,156,253 Dolby Laboratories, Cl. A 18,600 a,b 609,150 Lexmark International, Cl. A 21,100 b 469,475 Plantronics 35,100 1,240,083 QLogic 68,300 a 779,986 Tech Data 42,000 a 1,902,600 Telecommunication Services.5% Telephone & Data Systems 26,228 Transportation1.4% Alaska Air Group 60,000 a Utilities4.8% Cleco 38,200 1,603,636 Hawaiian Electric Industries 59,500 1,565,445 IDACORP 47,600 2,059,652 NV Energy 93,400 1,682,134 Total Common Stocks (cost $131,817,509) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $729,498) 729,498 d Investment of Cash Collateral for Securities Loaned4.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,954,638) 6,954,638 d Total Investments (cost $139,501,645) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $6,704,362 and the value of the collateral held by the fund was $6,954,638. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $12,324,300 of which $18,497,450 related to appreciated investment securities and $6,173,150 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.2 Software & Services 9.1 Energy 8.2 Real Estate 8.2 Health Care Equipment & Services 6.5 Retailing 6.0 Money Market Investments 5.3 Pharmaceuticals, Biotech & Life Sciences 5.3 Utilities 4.8 Technology Hardware & Equipment 4.6 Diversified Financials 4.5 Materials 4.5 Insurance 4.4 Consumer Services 4.3 Banks 3.8 Household & Personal Products 2.5 Commercial & Professional Services 2.3 Food, Beverage & Tobacco 2.1 Semiconductors & Semiconductor Equipment 1.7 Automobiles & Components 1.6 Consumer Durables & Apparel 1.5 Media 1.5 Transportation 1.4 Telecommunication Services .5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 144,141,809 - - Mutual Funds 7,684,136 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio September 30, 2012 (Unaudited) Common Stocks99.3% Shares Value ($) Automobiles & Components.4% Drew Industries 6,031 a 182,197 Spartan Motors 16,556 82,780 Standard Motor Products 10,328 190,242 Superior Industries International 10,606 181,257 Winnebago Industries 10,835 a 136,846 Banks7.3% Bank Mutual 27,428 124,797 Bank of the Ozarks 10,744 370,346 BBCN Bancorp 34,987 a 441,186 Boston Private Financial Holdings 38,529 369,493 Brookline Bancorp 22,621 199,517 City Holding 7,252 b 259,912 Columbia Banking System 19,020 352,631 Community Bank System 14,448 b 407,289 CVB Financial 38,119 455,141 Dime Community Bancshares 7,250 104,690 F.N.B. 58,523 b 656,043 First BanCorp 14,975 a 66,189 First Commonwealth Financial 42,767 301,507 First Financial Bancorp 26,488 447,912 First Financial Bankshares 12,227 b 440,539 First Midwest Bancorp 34,156 428,658 Glacier Bancorp 26,995 420,582 Hanmi Financial 13,970 a 178,956 Home Bancshares 11,290 384,876 Independent Bank 7,867 b 236,718 National Penn Bancshares 55,516 505,751 NBT Bankcorp 14,000 b 308,980 Northwest Bancshares 45,207 552,882 Old National Bancorp 45,890 624,563 Oritani Financial 20,874 314,154 PacWest Bancorp 15,942 372,565 Pinnacle Financial Partners 16,719 a 323,011 PrivateBancorp 27,221 435,264 Provident Financial Services 19,365 305,773 S&T Bancorp 10,431 b 183,690 Simmons First National, Cl. A 8,006 194,986 Sterling Bancorp 12,384 122,849 Susquehanna Bancshares 82,527 863,232 Texas Capital Bancshares 15,602 a 775,575 Tompkins Financial 3,227 130,758 Trustco Bank 45,331 259,293 UMB Financial 12,637 615,169 Umpqua Holdings 49,661 640,130 United Bankshares 17,285 b 430,569 United Community Banks 11,795 a 98,960 ViewPoint Financial Group 14,598 279,844 Wilshire Bancorp 27,279 a 171,858 Wintrust Financial 14,480 b 544,014 Capital Goods10.4% A.O. Smith 17,461 1,004,706 AAON 5,028 99,001 AAR 14,366 235,890 Actuant, Cl. A 32,184 921,106 Aegion 15,139 a 290,063 Aerovironment 7,183 a 168,585 Albany International, Cl. A 13,389 294,156 American Science & Engineering 4,141 271,691 Apogee Enterprises 13,072 256,473 Applied Industrial Technologies 18,554 768,692 Astec Industries 8,071 a 255,124 AZZ 8,708 330,730 Barnes Group 22,143 553,796 Belden 20,636 761,056 Brady, Cl. A 22,221 650,631 Briggs & Stratton 20,268 b 378,404 Cascade 3,806 208,340 Ceradyne 10,939 267,240 CIRCOR International 6,164 232,691 Comfort Systems USA 20,110 219,802 Cubic 6,103 b 305,516 Curtiss-Wright 18,844 616,199 Dycom Industries 14,232 a 204,656 EMCOR Group 30,040 857,342 Encore Wire 7,090 207,453 EnerSys 22,001 a 776,415 Engility Holdings 6,826 a,b 125,940 EnPro Industries 7,337 a 264,205 ESCO Technologies 10,735 417,055 Federal Signal 22,865 a 144,507 Franklin Electric 7,869 475,996 GenCorp 24,523 a,b 232,723 Gibraltar Industries 12,694 a 162,737 Griffon 13,741 141,532 II-VI 20,498 a 389,872 John Bean Technologies 14,488 236,589 Kaman 10,603 b 380,224 Kaydon 14,557 325,203 Lindsay 5,547 b 399,218 Lydall 9,397 a 132,404 Moog, Cl. A 19,198 a 727,028 Mueller Industries 17,070 776,173 National Presto Industries 1,395 b 101,668 NCI Building Systems 9,548 a 95,766 Orbital Sciences 27,219 a 396,309 Powell Industries 1,916 a 74,092 Quanex Building Products 14,208 267,679 Robbins & Myers 19,137 1,140,565 Simpson Manufacturing 17,514 501,251 Standex International 5,240 232,918 Teledyne Technologies 15,429 a 978,044 Tennant 9,125 390,733 Toro 25,628 1,019,482 Universal Forest Products 6,582 273,416 Vicor 13,177 a 87,891 Watts Water Technologies, Cl. A 12,658 478,852 Commercial & Professional Services3.6% ABM Industries 20,305 384,374 CDI 3,131 53,321 Consolidated Graphics 4,851 a 126,563 Dolan 10,306 a 55,446 Encore Capital Group 9,128 a 257,957 Exponent 6,892 a 393,464 G&K Services, Cl. A 7,384 231,193 Geo Group 23,648 654,340 Healthcare Services Group 25,461 582,293 Heidrick & Struggles International 7,267 92,582 Insperity 9,294 234,488 Interface 22,623 298,850 Kelly Services, Cl. A 11,908 b 150,041 Mobile Mini 15,430 a 257,835 Navigant Consulting 25,159 a 278,007 On Assignment 16,241 a 323,521 Portfolio Recovery Associates 7,099 a 741,349 Resources Connection 19,091 250,283 SYKES Enterprises 18,710 a 251,462 Tetra Tech 27,933 a 733,521 TrueBlue 17,956 a 282,268 UniFirst 5,744 383,642 United Stationers 19,406 504,944 Viad 8,357 174,327 Consumer Durables & Apparel4.6% American Greetings, Cl. A 14,933 b 250,874 Arctic Cat 3,969 a 164,555 Blyth 5,414 b 140,710 Brunswick 38,629 874,174 Callaway Golf 18,687 114,738 Crocs 39,687 a 643,326 Ethan Allen Interiors 12,356 b 270,844 Fifth & Pacific 43,403 a 554,690 Helen of Troy 13,169 a 419,169 Iconix Brand Group 31,612 a 576,603 iRobot 11,801 a,b 268,591 JAKKS Pacific 11,424 b 166,448 K-Swiss, Cl. A 7,151 a,b 24,528 La-Z-Boy 22,258 a 325,635 M/I Homes 7,103 a 137,372 Maidenform Brands 8,073 a 165,335 Meritage Homes 11,338 a 431,184 Movado Group 9,083 306,279 Oxford Industries 5,933 334,918 Perry Ellis International 4,042 a 89,126 Quiksilver 47,746 a 158,517 Ryland Group 16,600 498,000 Skechers USA, Cl. A 13,005 a 265,302 Standard Pacific 42,801 a,b 289,335 Steven Madden 15,764 a 689,202 Sturm Ruger & Co. 8,170 b 404,333 True Religion Apparel 11,836 252,462 Universal Electronics 5,548 a 97,534 Wolverine World Wide 21,471 952,668 Consumer Services4.2% American Public Education 8,884 a,b 323,644 Biglari Holdings 663 a 242,035 BJ's Restaurants 9,740 a,b 441,709 Boyd Gaming 23,190 a,b 163,721 Buffalo Wild Wings 7,289 a 624,959 Capella Education 6,871 a 240,897 Career Education 22,690 a 85,541 CEC Entertainment 9,451 284,664 Coinstar 13,692 a,b 615,866 Corinthian Colleges 41,756 a,b 99,379 Cracker Barrel Old Country Store 9,645 647,276 DineEquity 6,695 a 374,920 Hillenbrand 28,084 510,848 Interval Leisure Group 18,954 358,799 Jack in the Box 17,217 a 483,970 Lincoln Educational Services 6,070 25,494 Marcus 12,571 139,538 Marriott Vacations Worldwide 11,747 a 423,127 Monarch Casino & Resort 7,087 a 61,728 Multimedia Games Holding Company 7,599 a 119,532 Papa John's International 8,904 a 475,563 Peet's Coffee & Tea 4,710 a,b 345,431 Pinnacle Entertainment 27,166 a 332,783 Red Robin Gourmet Burgers 5,855 a 190,639 Ruby Tuesday 26,210 a 190,022 Ruth's Hospitality Group 15,956 a 101,640 Shuffle Master 25,886 a 409,258 Sonic Automotive, Cl. A 15,319 290,755 Texas Roadhouse 25,500 436,050 Universal Technical Institute 10,087 138,192 Diversified Financials2.5% Calamos Asset Management, Cl. A 11,271 131,194 Cash America International 13,393 516,568 EZCORP, Cl. A 19,361 a 443,948 Financial Engines 15,439 a,b 367,911 First Cash Financial Services 12,760 a 587,088 HFF, Cl. A 12,589 a 187,576 Interactive Brokers Group, Cl. A 20,268 284,157 Investment Technology Group 18,024 a 156,809 Marketaxess Holdings 15,799 499,248 Piper Jaffray 6,035 a 153,591 Prospect Capital 56,894 b 655,419 Stifel Financial 22,277 a 748,507 SWS Group 14,315 a 87,465 Virtus Investment Partners 2,768 a 238,048 World Acceptance 6,475 a,b 436,739 Energy4.0% Approach Resources 12,478 a,b 375,962 Basic Energy Services 11,848 a,b 132,935 Bristow Group 16,550 836,602 Cloud Peak Energy 26,366 a 477,225 Comstock Resources 18,917 a 347,694 Contango Oil & Gas 6,395 a 314,250 Exterran Holdings 28,054 a 568,935 Gulf Island Fabrication 4,769 132,912 Gulfport Energy 18,755 a 586,281 Hornbeck Offshore Services 14,981 a 549,054 ION Geophysical 55,014 a 381,797 Lufkin Industries 13,302 715,914 Matrix Service 13,933 a 147,272 Overseas Shipholding Group 9,395 b 62,007 OYO Geospace 2,370 a 290,112 PDC Energy 12,047 a 381,047 Penn Virginia 19,433 120,485 PetroQuest Energy 18,986 a,b 127,396 Pioneer Energy Services 26,477 a 206,256 SEACOR Holdings 8,243 a 687,136 Stone Energy 21,935 a 551,007 Swift Energy 18,435 a 384,923 TETRA Technologies 32,499 a 196,619 Food & Staples Retailing1.3% Andersons 8,598 323,801 Casey's General Stores 16,737 956,352 Nash Finch 6,806 138,979 Spartan Stores 10,404 159,285 United Natural Foods 20,042 a 1,171,455 Food, Beverage & Tobacco2.6% Alliance One International 33,147 a 107,065 B&G Foods 18,469 559,795 Boston Beer, Cl. A 3,813 a,b 426,942 Cal-Maine Foods 7,229 b 324,871 Calavo Growers 2,945 b 73,625 Darling International 49,807 a 910,970 Diamond Foods 8,495 b 159,876 Hain Celestial Group 18,052 a 1,137,276 J&J Snack Foods 6,103 349,885 Sanderson Farms 6,795 301,494 Seneca Foods, Cl. A 3,297 a 98,448 Snyders-Lance 17,494 437,350 TreeHouse Foods 14,843 a 779,258 Health Care Equipment & Services7.4% Abaxis 9,774 a 351,082 Air Methods 4,349 a 519,140 Align Technology 29,351 a 1,085,106 Almost Family 3,276 a 69,713 Amedisys 11,034 a 152,380 AMN Healthcare Services 13,973 a 140,568 AmSurg 12,561 a 356,481 Analogic 5,612 438,690 Bio-Reference Labs 12,039 a,b 344,075 Cantel Medical 6,589 178,430 Centene 21,908 a 819,578 Chemed 9,057 627,560 Computer Programs & Systems 4,209 233,810 CONMED 14,082 401,337 CorVel 2,744 a,b 122,794 Cross Country Healthcare 6,587 a 31,091 CryoLife 20,291 136,356 Cyberonics 10,182 a 533,740 Ensign Group 5,737 175,581 Gentiva Health Services 8,731 a 98,835 Greatbatch 11,026 a 268,263 Haemonetics 10,541 a 845,388 Hanger 11,838 a 337,738 HealthStream 8,219 a 233,913 Healthways 13,941 a 163,249 ICU Medical 6,345 a 383,746 Integra LifeSciences Holdings 8,881 a 365,009 Invacare 16,169 228,630 IPC The Hospitalist 6,648 a 303,814 Kindred Healthcare 17,014 a 193,619 Landauer 2,835 b 169,306 LHC Group 3,840 a 70,925 Magellan Health Services 12,921 a 666,853 Medidata Solutions 9,904 a 411,016 Meridian Bioscience 15,980 b 306,496 Merit Medical Systems 15,615 a 233,132 Molina Healthcare 12,160 a 305,824 MWI Veterinary Supply 5,055 a 539,267 Natus Medical 12,735 a 166,446 Neogen 8,174 a 349,030 NuVasive 15,925 a 364,842 Omnicell 15,899 a 220,996 Palomar Medical Technologies 4,763 a 44,963 PharMerica 15,905 a 201,357 PSS World Medical 23,021 a 524,418 Quality Systems 15,901 b 294,964 SurModics 5,242 a 105,993 Symmetry Medical 15,734 a 155,609 West Pharmaceutical Services 13,743 729,341 Household & Personal Products.6% Central Garden & Pet, Cl. A 17,648 a 213,188 Inter Parfums 5,856 107,165 Medifast 8,299 a,b 217,019 Prestige Brands Holdings 21,240 a 360,230 WD-40 7,323 b 385,483 Insurance2.3% AMERISAFE 8,589 a 233,105 eHealth 7,144 a 134,093 Employers Holdings 11,833 216,899 Horace Mann Educators 18,812 340,685 Infinity Property & Casualty 4,222 254,967 Meadowbrook Insurance Group 25,465 195,826 National Financial Partners 20,190 a 341,211 Navigators Group 5,614 a 276,349 Presidential Life 9,216 128,379 ProAssurance 13,257 1,198,963 RLI 6,669 444,556 Safety Insurance Group 5,407 248,073 Selective Insurance Group 21,356 405,550 Stewart Information Services 8,731 b 175,842 Tower Group 13,813 267,834 United Fire Group 8,268 207,692 Materials5.7% A. Schulman 13,269 316,068 A.M. Castle & Co. 5,116 a,b 63,899 AK Steel Holding 45,456 b 218,189 AMCOL International 9,737 329,890 American Vanguard 10,047 349,636 Balchem 12,419 456,150 Buckeye Technologies 18,657 598,143 Calgon Carbon 22,124 a 316,594 Century Aluminum 23,769 a 169,948 Clearwater Paper 8,407 a 347,293 Deltic Timber 4,308 281,140 Eagle Materials 19,956 923,165 Globe Specialty Metals 25,609 389,769 H.B. Fuller 21,758 667,535 Hawkins 2,581 b 107,241 Haynes International 5,132 267,634 Headwaters 25,340 a 166,737 Innophos Holdings 9,011 436,943 Kaiser Aluminum 6,673 389,636 KapStone Paper and Packaging 17,542 a 392,765 Koppers Holdings 8,749 305,603 Kraton Performance Polymers 13,712 a 357,883 LSB Industries 7,958 a 349,117 Materion 8,997 214,129 Myers Industries 16,934 264,509 Neenah Paper 6,259 179,258 Olympic Steel 2,687 45,357 OM Group 12,003 a 222,536 PolyOne 37,392 619,585 Quaker Chemical 4,764 222,336 RTI International Metals 13,460 a 322,232 Schweitzer-Mauduit International 14,898 491,485 Stepan 3,003 288,648 SunCoke Energy 28,641 a 461,693 Texas Industries 10,324 a,b 419,671 Tredegar 10,597 187,991 Wausau Paper 17,094 158,290 Zep 9,052 136,866 Media.6% Arbitron 12,344 467,838 Digital Generation 8,833 a,b 100,343 E.W. Scripps, Cl. A 11,956 a 127,331 Harte-Hanks 18,267 126,590 Live Nation 58,480 a 503,513 Pharmaceuticals, Biotech & Life Sciences3.6% Affymetrix 40,084 a,b 173,564 Akorn 28,920 a 382,322 ArQule 29,677 a 151,649 Cambrex 15,050 a 176,537 Cubist Pharmaceuticals 25,674 a 1,224,136 Emergent BioSolutions 8,860 a 125,901 Enzo Biochem 12,412 a 25,320 Hi-Tech Pharmacal 4,874 a 161,378 Luminex 15,983 a 310,710 Medicines 25,137 a 648,786 Momenta Pharmaceuticals 18,587 a,b 270,813 Par Pharmaceutical Cos. 14,549 a 727,159 PAREXEL International 26,901 a 827,475 Questcor Pharmaceuticals 26,148 b 483,738 Salix Pharmaceuticals 22,666 a 959,678 Spectrum Pharmaceuticals 21,529 a,b 251,889 ViroPharma 31,030 a 937,727 Real Estate8.1% Acadia Realty Trust 18,902 c 469,148 Cedar Realty Trust 27,035 c 142,745 Colonial Properties Trust 38,074 c 801,458 Cousins Properties 46,390 c 368,337 DiamondRock Hospitality 82,172 c 791,316 EastGroup Properties 11,472 c 610,310 Entertainment Properties Trust 21,278 c 945,382 Extra Space Storage 42,963 c 1,428,520 Forestar Group 17,206 a 286,652 Franklin Street Properties 36,130 c 399,959 Getty Realty 7,845 b,c 140,818 Healthcare Realty Trust 34,066 c 785,221 Inland Real Estate 40,365 c 333,011 Kilroy Realty 29,967 c 1,341,922 Kite Realty Group Trust 30,671 c 156,422 LaSalle Hotel Properties 38,131 c 1,017,716 Lexington Realty Trust 60,255 b,c 582,063 LTC Properties 12,182 c 387,997 Medical Properties Trust 58,276 c 608,984 Mid-America Apartment Communities 16,680 c 1,089,371 Parkway Properties 10,800 c 144,396 Pennsylvania Real Estate Investment Trust 24,033 c 381,163 Post Properties 23,569 c 1,130,369 PS Business Parks 6,912 c 461,860 Sabra Healthcare REIT 14,930 c 298,749 Saul Centers 3,911 c 173,648 Sovran Self Storage 11,314 c 654,515 Tanger Factory Outlet Centers 37,780 c 1,221,427 Universal Health Realty Income Trust 3,757 c 172,747 Urstadt Biddle Properties, Cl. A 7,633 c 154,416 Retailing6.2% Big 5 Sporting Goods 6,201 61,700 Blue Nile 4,791 a,b 177,698 Brown Shoe 17,152 274,947 Buckle 11,357 b 515,949 Cabela's 18,298 a 1,000,535 Cato, Cl. A 13,296 395,024 Children's Place Retail Stores 10,948 a 656,880 Christopher & Banks 2,810 9,863 Finish Line, Cl. A 22,421 509,854 Fred's, Cl. A 17,024 242,252 Genesco 10,090 a 673,306 Group 1 Automotive 10,190 b 613,744 Haverty Furniture 3,250 45,110 Hibbett Sports 11,714 a 696,397 Hot Topic 22,230 193,401 JOS. A. Bank Clothiers 11,225 a,b 544,188 Kirkland's 7,728 a 76,739 Lithia Motors, Cl. A 9,678 322,374 Lumber Liquidators Holdings 11,733 a,b 594,628 MarineMax 5,480 a 45,429 Men's Wearhouse 21,916 754,568 Monro Muffler Brake 12,622 b 444,168 NutriSystem 12,856 b 135,374 OfficeMax 33,165 259,019 PEP Boys-Manny Moe & Jack 21,982 b 223,777 PetMed Express 8,120 b 81,525 Pool 19,392 806,319 Rue21 6,603 a,b 205,683 Select Comfort 23,678 a 747,041 Sonic 28,604 a 293,763 Stage Stores 14,124 297,451 Stein Mart 13,136 a 111,787 Tuesday Morning 22,617 a 148,141 Vitamin Shoppe 12,747 a 743,405 VOXX International 10,795 a 80,747 Zale 12,238 a 84,442 Zumiez 9,151 a,b 253,757 Semiconductors & Semiconductor Equipment4.4% Advanced Energy Industries 17,019 a 209,674 ATMI 12,111 a 224,901 Brooks Automation 30,371 243,879 Cabot Microelectronics 10,348 363,629 Ceva 10,440 a 150,127 Cirrus Logic 26,271 a 1,008,544 Cohu 10,332 97,017 Cymer 12,602 a 643,458 Diodes 14,390 a 244,774 DSP Group 9,503 a,b 56,448 Entropic Communications 42,658 a 248,270 Exar 24,887 a 199,096 GT Advanced Technologies 50,086 a,b 272,969 Hittite Microwave 11,832 a 656,321 Kopin 33,071 a 124,347 Kulicke & Soffa Industries 33,737 a 350,865 Micrel 25,630 267,065 Microsemi 35,209 a 706,645 MKS Instruments 23,740 605,133 Monolithic Power Systems 12,417 a 245,236 Nanometrics 7,865 a 108,616 Pericom Semiconductor 17,289 a 150,155 Power Integrations 11,649 354,479 Rubicon Technology 5,484 a,b 52,537 Rudolph Technologies 16,113 a 169,187 Sigma Designs 11,989 a 79,247 STR Holdings 18,011 a,b 55,834 Supertex 5,586 a 99,878 Tessera Technologies 22,817 312,137 TriQuint Semiconductor 61,286 a 309,494 Ultratech 11,322 a 355,284 Veeco Instruments 14,839 a,b 445,467 Volterra Semiconductor 9,264 a 202,604 Software & Services7.3% Blackbaud 17,192 411,233 Blucora 14,909 a 265,529 Bottomline Technologies 13,837 a 341,636 CACI International, Cl. A 10,273 a,b 532,039 Cardtronics 18,362 a 546,820 CIBER 27,944 a 96,966 CommVault Systems 18,366 a 1,078,084 comScore 11,665 a 177,891 CSG Systems International 15,133 a 340,341 DealerTrack Holdings 17,821 a 496,315 Dice Holdings 22,984 a 193,525 Digital River 17,687 a 294,665 Ebix 15,510 b 366,191 EPIQ Systems 14,311 192,054 ExlService Holdings 8,675 a 255,912 Forrester Research 4,399 126,559 Heartland Payment Systems 18,259 578,445 Higher One Holdings 12,218 a,b 164,699 iGATE 10,017 a 182,009 Interactive Intelligence Group 3,979 a 119,569 j2 Global 20,287 b 665,819 JDA Software Group 18,719 a 594,890 Liquidity Services 9,068 a 455,304 LivePerson 19,892 a 360,244 LogMeIn 9,022 a 202,363 Manhattan Associates 9,609 a 550,307 MAXIMUS 15,637 933,842 MicroStrategy, Cl. A 3,206 a 429,828 Monotype Imaging Holdings 15,926 248,286 NCI, Cl. A 4,021 a,b 27,664 NetScout Systems 15,122 a 385,762 OpenTable 9,640 a,b 401,024 Opnet Technologies 5,572 b 189,838 Perficient 10,739 a 129,620 Progress Software 26,208 a 560,589 QuinStreet 10,892 a,b 91,384 Sourcefire 11,463 a 562,031 Stamps.com 5,067 a 117,250 Synchronoss Technologies 10,649 a 243,862 Take-Two Interactive Software 35,790 a 373,290 TeleTech Holdings 11,650 a 198,633 Tyler Technologies 11,898 a 523,750 United Online 42,098 232,381 VASCO Data Security International 12,191 a 114,352 Virtusa 6,840 a 121,547 Websense 18,173 a 284,407 XO Group 15,810 a 132,014 Technology Hardware & Equipment6.1% 3D Systems 18,431 a,b 605,458 Agilysys 10,199 a 87,711 Anixter International 12,469 716,469 Arris Group 50,343 a 643,887 Avid Technology 12,944 a 122,450 Badger Meter 6,473 235,552 Bel Fuse, Cl. B 4,678 87,385 Benchmark Electronics 21,697 a 331,313 Black Box 7,708 196,631 Brightpoint 28,358 a 254,655 Checkpoint Systems 14,398 a 119,215 Cognex 17,470 604,113 Comtech Telecommunications 9,632 266,228 CTS 14,660 147,626 Daktronics 14,113 134,215 Digi International 13,128 a 133,380 DTS 9,283 a 216,108 Electro Scientific Industries 11,200 136,864 FARO Technologies 6,266 a 258,911 FEI 16,348 874,618 Harmonic 53,499 a 242,885 Insight Enterprises 19,949 a 348,709 Intermec 21,561 a 133,894 Intevac 3,499 a 21,379 Littelfuse 9,468 535,321 Measurement Specialties 4,603 a 151,807 Mercury Computer Systems 13,944 a 148,085 Methode Electronics 12,046 116,967 MTS Systems 7,380 395,199 NETGEAR 16,798 a 640,676 Newport 14,213 a 157,196 Novatel Wireless 8,747 a 17,319 Oplink Communications 10,378 a 171,652 OSI Systems 7,248 a 564,184 Park Electrochemical 7,368 182,947 PC-Tel 8,368 58,994 Plexus 16,339 a 494,908 Pulse Electronics 14,418 11,823 Radisys 9,525 a 34,290 Rofin-Sinar Technologies 11,487 a 226,639 Rogers 5,441 a 230,481 ScanSource 10,093 a 323,178 Super Micro Computer 10,040 a 120,781 Symmetricom 16,665 a 116,155 Synaptics 14,694 a,b 352,950 SYNNEX 11,557 a 376,527 TTM Technologies 20,468 a 193,013 ViaSat 16,920 a,b 632,470 Telecommunication Services.6% Atlantic Tele-Network 2,404 103,324 Cbeyond 13,103 a 129,196 Cincinnati Bell 76,418 a 435,583 General Communication, Cl. A 14,726 a 144,315 Lumos Networks 6,033 47,419 Neutral Tandem 17,585 a 164,947 NTELOS Holdings 6,987 121,364 USA Mobility 10,075 119,590 Transportation1.4% Allegiant Travel 6,709 a 425,082 Arkansas Best 11,925 94,446 Forward Air 13,988 425,375 Heartland Express 19,901 265,877 Hub Group, Cl. A 14,563 a 432,230 Knight Transportation 22,400 320,320 Old Dominion Freight Line 30,805 a 929,079 SkyWest 19,424 200,650 Utilities4.1% Allete 15,646 653,064 American States Water 9,439 419,375 Avista 24,759 637,297 CH Energy Group 7,176 467,947 El Paso Electric 18,625 637,906 Laclede Group 10,451 449,393 New Jersey Resources 17,488 799,551 Northwest Natural Gas 10,922 537,799 NorthWestern 16,906 612,504 Piedmont Natural Gas 28,755 b 933,962 South Jersey Industries 11,809 625,050 Southwest Gas 18,360 811,512 UIL Holdings 19,996 717,057 UNS Energy 15,730 658,458 Total Common Stocks (cost $167,257,806) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 12/20/12 (cost $194,956) 195,000 d Other Investment.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,771,958) 1,771,958 e Investment of Cash Collateral for Securities Loaned9.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $21,056,313) 21,056,313 e Total Investments (cost $190,281,033) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2012 the value of the fund's securities on loan was $20,984,217 and the value of the collateral held by the fund was $21,672,351, consisting of cash collateral of $21,056,313 and U.S. Government & Agency securities valued at $616,038. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $47,699,687 of which $58,830,995 related to appreciated investment securities and $11,131,308 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 10.6 Capital Goods 10.4 Real Estate 8.1 Health Care Equipment & Services 7.4 Software & Services 7.3 Banks 7.3 Retailing 6.2 Technology Hardware & Equipment 6.1 Materials 5.7 Consumer Durables & Apparel 4.6 Semiconductors & Semiconductor Equipment 4.4 Consumer Services 4.2 Utilities 4.1 Energy 4.0 Commercial & Professional Services 3.6 Pharmaceuticals, Biotech & Life Sciences 3.6 Food, Beverage & Tobacco 2.6 Diversified Financials 2.5 Insurance 2.3 Transportation 1.4 Food & Staples Retailing 1.3 Media .6 Household & Personal Products .6 Telecommunication Services .6 Automobiles & Components .4 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2012 ($) Financial Futures Long Russell 2000 E-mini 26 2,169,440 December 2012 ) The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 214,957,484 - - Mutual Funds 22,828,271 - - U.S. Treasury - 194,965 - Liabilities ($) Other Financial Instruments: Financial Futures++ (37,091) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended September 30, 2012 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio September 30, 2012 (Unaudited) Common Stocks96.6% Shares Value ($) Application Software8.1% Citrix Systems 66,600 a 5,099,562 Informatica 122,121 a 4,251,032 Salesforce.com 70,290 a 10,732,580 Communications Equipment10.1% Ciena 569,090 a,b 7,739,624 F5 Networks 72,330 a 7,572,951 QUALCOMM 156,570 9,784,059 Computer Hardware6.6% Apple 24,551 Computer Storage & Peripherals3.5% SanDisk 199,360 a Consumer Electronics1.8% Garmin 105,770 b Data Processing & Outsourced Services4.3% MasterCard, Cl. A 11,470 5,178,476 Paychex 168,450 5,607,701 Electronic Components2.0% Amphenol, Cl. A 84,150 Internet Retail7.4% Amazon.com 51,800 a 13,173,776 Priceline.com 8,660 a 5,358,202 Internet Software & Services14.8% Akamai Technologies 327,100 a 12,514,846 Google, Cl. A 13,490 a 10,178,205 LinkedIn, Cl. A 104,480 a 12,579,392 LogMeIn 68,850 a 1,544,306 IT Consulting & Other Services6.1% Cognizant Technology Solutions, Cl. A 111,845 a 7,820,202 Teradata 96,560 a 7,281,590 Semiconductors21.7% Analog Devices 234,860 9,204,163 Broadcom, Cl. A 317,840 a 10,990,907 Skyworks Solutions 365,730 a 8,618,427 Taiwan Semiconductor Manufacturing, ADR 485,800 7,685,356 Texas Instruments 295,650 8,145,158 Xilinx 282,040 9,422,956 Systems Software10.3% Fortinet 120,800 a 2,916,112 Oracle 275,443 8,673,700 Red Hat 111,030 a 6,322,048 VMware, Cl. A 80,330 a 7,771,124 Total Common Stocks (cost $198,694,904) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,977,170) 2,977,170 c Investment of Cash Collateral for Securities Loaned3.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,060,568) 9,060,568 c Total Investments (cost $210,732,642) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $8,712,879 and the value of the collateral held by the fund was $9,060,568. c Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $41,881,248 of which $45,965,202 related to appreciated investment securities and $4,083,954 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Semiconductors 21.7 Internet Software & Services 14.8 Systems Software 10.3 Communications Equipment 10.1 Application Software 8.7 Internet Retail 7.4 Computer Hardware 6.6 IT Consulting & Other Services 6.1 Money Market Investments 4.8 Data Processing & Outsourced Services 4.3 Computer Storage & Peripherals 3.5 Electronic Components 2.0 Consumer Electronics 1.8 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 2 - Other Level 1 -Unadjusted Significant Observable Level 3 -Significant Assets ($) Quoted Prices Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 240,576,152 - - Mutual Funds 12,037,738 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 By: /s/ James Windels James Windels Treasurer Date: November 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
